UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-6390


JAMES GREGORY ARMISTEAD,

                Petitioner - Appellant,

          v.

BRAD PERRITT,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:15-hc-02019-F)


Submitted:   August 18, 2016                 Decided:   September 2, 2016


Before NIEMEYER, TRAXLER, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Gregory Armistead, Appellant Pro Se.      Clarence Joe
DelForge, III, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     James    Gregory       Armistead       seeks      to     appeal        the     district

court’s    order     denying     relief    on    his    28    U.S.C.       § 2254     (2012)

petition.     The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                            See 28 U.S.C.

§ 2253(c)(1)(A) (2012).           A certificate of appealability will not

issue     absent     “a    substantial      showing          of     the    denial     of     a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).

     When    the     district     court    denies      relief       on    the     merits,    a

prisoner     satisfies         this     standard        by         demonstrating        that

reasonable     jurists       would      find     that        the     district        court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                   When the district court

denies     relief     on     procedural         grounds,          the     prisoner         must

demonstrate    both       that    the     dispositive        procedural           ruling    is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.               Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Armistead has not made the requisite showing.                             Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, deny the motion to appoint counsel, and dismiss

the appeal.        We construe Armistead’s motion for leave to file an

amended complaint as a motion for leave to file an amended or

                                            2
supplemental informal brief on appeal, and we grant the motion.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                  DISMISSED




                                     3